
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 780
		IN THE HOUSE OF REPRESENTATIVES
		
			September 12, 2012
			Mr. Langevin (for
			 himself, Mr. Runyan,
			 Mr. Reichert, and
			 Mr. Perlmutter) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Supporting the goals and ideals of the
		  Olympic movement.
	
	
		Whereas for over 100 years, the Olympic movement has
			 sought to build a more peaceful and better world by educating young people
			 through athletics, by bringing together athletes from many countries in
			 friendly competition, and by forging new relationships bound by friendship,
			 solidarity, sportsmanship, and fair play;
		Whereas the 2012 Olympic Games were held in London,
			 England, from July 27, 2012, to August 12, 2012, and the 2012 Paralympic Games
			 from August 29, 2012, to September 9, 2012;
		Whereas the Olympic and Paralympic Games promote
			 international competition focused on respect, excellence, and
			 friendship;
		Whereas over 200 nations competed in over 300 events
			 during the 2012 Olympic Games;
		Whereas 530 Olympians and over 245 Paralympians displayed
			 courage, determination, and inspiration while representing the United States in
			 London;
		Whereas athletes representing the United States at the
			 Olympic and Paralympic Games have achieved great success personally and for the
			 Nation;
		Whereas Team USA finished first overall in the medal
			 count, with 46 gold, 29 silver, and 29 bronze medals at the 2012 Olympic
			 Games;
		Whereas Team USA finished fourth in overall medals, with
			 31 gold, 29 silver, and 38 bronze medals at the 2012 Paralympic Games;
		Whereas the success of Team USA was enhanced by the
			 dedication and commitment to excellence exhibited by the United States Olympic
			 Committee and its athletes; and
		Whereas the Olympic and Paralympic Games celebrated
			 competition, integrity, and the pursuit of dreams: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of the
			 Olympic movement; and
			(2)congratulates the
			 United States Olympic Committee and the United States Olympic and Paralympic
			 teams for their accomplishments during the 2012 Olympic and Paralympic Games in
			 London, England.
			
